DETAILED ACTION
	The current Office Action is in response to the papers submitted 11/12/2019.  Claims 1 – 21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: MEMORY SYSTEM AND OPERATING METHOD THEREOF PERFORMING GARBAGE COLLECTION AND WRITE OPERATIONS IN PARRALLEL ON DIFFERENT DIES.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19 - 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peterson (Pub. No.: US 2016/0026408) referred to as Peterson.
Regarding claim 19, Peterson teaches a memory device [134, Fig 1; 134, Fig 2] including plural memory dies [136A – 136N, Fig 2] each having plural memory blocks [230A – 230N, Fig 2]; and
a controller [132, Fig 1] configured to control the memory device [134, Fig 1; 134, Fig 2] to independently perform an operation to each of the memory dies [136A – 136N, Fig 2; Paragraph 0035; Garbage collection and writing are performed independently in parallel], 
wherein the controller [132, Fig 1] controls the memory device [134, Fig 1; 134, Fig 2] to perform a foreground operation [Paragraph 0035; The driver in the controller performs write operations to the memory dies] to a first one among the [136A – 136N, Fig 2] while performing a background operation to a second one among the memory dies [136A – 136N, Fig 2; Paragraph 0035; Garbage collection and write operations are performed in parallel]. 
Regarding claim 20, Peterson teaches the foreground operation is a write operation [Paragraph 0035; The driver in the controller performs write operations to the memory dies], and 
wherein the background operation is a garbage collection operation [Paragraph 0035; Garbage collection and write operations are performed in parallel].
Regarding claim 21, Peterson teaches the first memory die includes an open block as a subject for the foreground operation [Paragraph 0035; Performing a write shows the target block of the write is an open block], and 
wherein the second memory die includes a closed block [220A, Fig 3] and a free block as subjects for the background operation [Fig 3A; Paragraphs 0035 and 0045; Valid data in garbage collection is written to open free blocks].

Allowable Subject Matter
Claims 1 - 18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art teaches performing garbage collection on a memory system that contains multiple dies and performing the garbage collection in parallel and independent with write operations.  However, the prior art fails to teach individually or in combination the limitations of…
(Claim 1)	“…checking whether a plurality of closed blocks is present in other dies other than a write-target die including an open block among the plurality of dies, determining whether to perform a garbage collection operation to the other dies in parallel with a write operation to the write-target die based on a result of the checking of whether the plurality of closed blocks is present in the other dies, selecting one or more garbage-collection-target dies among the other dies and a victim block among the closed blocks within the garbage-collection-target dies when the plurality of closed blocks is present in the other dies…”
Claim 10 is the method claim of system claim 1 and is thus allowed for similar reasoning.  
All remaining claims are dependent on an allowed base claim thus incorporating the allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Camp et al. (Pub. No.: US 2018/0314630) discloses write allocation includes placing data of write operations into free locations of open block-stripes. As soon as all pages in a block-stripe have been written, the block-stripe is closed and placed in a pool holding occupied block-stripes. Typically, block-stripes in the occupied pool become eligible for garbage collection. The number of open block-stripes is normally limited and any block-stripe being closed may be replaced, either immediately or after some delay, with a fresh block-stripe that is being opened.
Hutchinson et al. (Pub. No.: US 2018/0336129) discloses incomplete queue extents do not use the garbage collection read buffer pool efficiently (e.g., in some implementations, where buffers are not allocated just in time, when the data is about to be transferred), which could lead to requirements for a larger buffer pool. Second, and more importantly, if the valid data which resides in an incomplete queue extent becomes the last valid L-page(s) in a source block, the open queue extent prevents the source block from being closed and eligible for erasing. This leads to significant trapped over provisioning in the storage device and may lead to increased garbage collection in order to free space from other blocks.
Hutchinson et al. (Pub. No.: US 2018/0336127) discloses incomplete queue extents do not use the garbage collection read buffer pool efficiently (e.g., in some implementations, where buffers are not allocated just in time, when the data is about to be transferred), which could lead to requirements for a larger buffer pool. Second, and more importantly, if the valid data which resides in an incomplete queue extent becomes the last valid L-page(s) in a source block, the open queue extent prevents the source block from being closed and eligible for erasing. This leads to significant trapped over provisioning in the storage device and may lead to increased garbage collection in order to free space from other blocks.
Kanno (Pub. No.: US 2018/0088805) discloses a data write operation and the garbage collection operation carried out in parallel for a plurality of namespace functions.
Koo et al. (Pub. No.: US 2018/0341557) discloses the open memory block is a garbage collection memory block to which at least one valid page of any one of the closed blocks is copied, and wherein the controller backs up the valid page count table and the valid page scan table when any one among the empty blocks is opened to process a write request of a host device.
Na (Pub. No.: US 2019/0266082) discloses a memory system may include: a memory device including a plurality of blocks, each for storing data, wherein each block is closed after a last page of that block is programmed with a data; and a controller configured to control operations carried out in the memory device, wherein, before a select block, of the plurality of blocks, is closed, the controller determines whether to perform a garbage collection on the select block based on a condition pertaining to a number of valid page(s) in the select block, and wherein the controller performs the garbage collection on the select block when the condition is met.
Nishikubo et al. (Pub. No.: US 2018/0253376) discloses a write operation and a garbage collection operation performed in parallel by the memory system of the embodiment.
Nishikubo et al. (Pat 9,996,268) discloses a write operation and a garbage collection operation performed in parallel by the memory system of the embodiment.
Nishikubo et al. (Pub. No.: US 2017/0177235) discloses a write operation and a garbage collection operation performed in parallel by the memory system of the embodiment.
Peterson (Pat 10,114,576) discloses performing garbage collection and write operations on different banks in different dies of memory in parallel.
Simonson (Pub. No.: US 2018/0314434) discloses solid state storage devices typically write data to the storage medium as a storage unit (e.g., the amount of data that is erased in a single garbage collection cycle). In the case of sparsely and/or sporadically written user data, a storage unit may be opened by the controller and some data may be written to the storage unit, but the user may not provide enough data to fill the storage unit. In this case, all of the blocks in the storage unit must be kept in an open state until more data is received to fill the storage unit. A known limitation of NAND devices is that open blocks of data will degrade over time. If not monitored and the block closed or rewritten before the degradation becomes critical, the data written to open blocks could be lost. For this reason, NAND storage devices typically track open blocks and refresh them, as needed, to prevent data loss. This protects the data, but results in an extra Program/Erase cycle for the open block(s) and reduces the effective endurance of the solid state storage device.
Virajamangala et al. (Pat 10,102,146) discloses a memory device including a plurality of closed super blocks and an open super block, wherein the open super block is a super block open for further host writes or garbage collection, and the closed super blocks are super blocks closed from the further host writes or garbage collection; a logical block addressing (LBA) table including a plurality of sections; and a controller suitable for: after a power loss, determining a most recently saved section of the LBA table, a previous section saved prior to the most recently saved section of the LBA table, and a least recently saved section of the LBA table; reading the open super block and updating entries in the LBA table from the most recently saved section through to the least recently saved section; reading a newest closed super block from the plurality of super blocks and updating entries in the LBA table from the previous section saved prior to the most recently saved section through to the least recently saved section; and reading an oldest super block and updating entries in the LBA table in the least recently saved section.
Zhang et al. (Pat 10,007,451) discloses to have maximum parallelism, the physical blocks with the same block index in each die are grouped into a super block. The pages with the same page index in each physical block of the same super block are grouped as a super page. When a super block is full and ready to be closed, the LBAs of the pages in the super block are written at the end of it as the meta-page (e.g., MP in FIG. 4). When sudden power loss happens, the NAND 402 has two open blocks, an open block for host writes 430, and an open block for garbage collections (GC) 440, as well as many other closed blocks (e.g., closed super blocks).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BIRKHIMER whose telephone number is (571)270-1178.  The examiner can normally be reached on 8-5 Hoteling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher D Birkhimer/           Primary Examiner, Art Unit 2136